Citation Nr: 0609513	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-21 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for a lumbar spine disability, prior to October 17, 
2005.  

2.	Entitlement to an evaluation in excess of 20 percent for 
a lumbar spine disability, on and after October 17, 
2005.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel 


INTRODUCTION


The veteran served on active duty from November 1986 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon that granted service connection and a 10 
percent rating for a lumbar spine disability, effective March 
31, 2000.  

The appeal was REMANDED to the RO by the Board in May 2005.  
Thereafter, in a rating action of December 2005, the RO 
assigned a 20 percent disability rating for this disorder, 
effective October 17, 2005.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The Board observes that the veteran requested a hearing at 
the RO in a statement dated and received in March 2006.  The 
failure to afford the veteran such a hearing would amount to 
a denial of due process and the possibility that any decision 
entered by the Board could be vacated. 38 C.F.R. § 
20.904(a)(3) (2003). Therefore, the RO should schedule the 
veteran for a hearing before a Decision Review Officer (DRO) 
at the RO.

Thus, in order to give the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary. Accordingly, the case is REMANDED for the 
following action:  

1.	The RO should schedule the veteran for 
a personal hearing before personnel at 
the RO. If the veteran indicates that 
he no longer wants a hearing or fails 
to appear, that fact should be 
documented in the record.

2.	If the hearing requested by the 
veteran is conducted, the case should 
be reviewed by the RO on the basis of 
additional evidence. If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


